ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Brent Viscount Bidjou has committed professional misconduct warranting public discipline, namely, knowingly making false statements of material fact on his bar application in violation of Minn R. Prof. Conduct 8.1.
On May 5, 2000 the referee appointed by this court made his findings of fact, conclusions of law, and recommendation for discipline. The referee found that respondent knowingly made a false statement of material fact when he indicated on his bar application that he had never been involved in any legal proceeding when in fact he had filed complaints with the Minnesota Department of Commerce and the Minnesota Department of Human Rights and had been a defendant in a defamation action. The referee found that this conduct violated Minn. R. Prof. Conduct 8.1(a)(1). In mitigation, the referee found that respondent -did not intend to deceive the Board of Law Examiners and that he would have been permitted to sit for the bar examination had he disclosed the information.
Respondent and the Director have entered into a stipulation wherein they stipulate that the referee’s findings of fact and conclusions of law are conclusive, waive briefing and oral argument, and jointly recommend that the appropriate discipline is that recommended by the referee, namely, a public reprimand and payment of $900 in. costs and $456.46 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility (RLPR).
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Brent Viscount Bidjou is publicly reprimanded and that he shall pay $900 in costs and $456.46 in disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Associate Justice